Citation Nr: 1548167	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome (PFPS).

2.  Entitlement to an evaluation in excess of 10 percent for right knee PFPS.

3.  Entitlement to a separate compensable evaluation for a left knee meniscal disability.

4.  Entitlement to a separate compensable evaluation for a right knee meniscal disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1992 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Wichita, Kansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part denied increased evaluations for left and right knee patellofemoral pain syndrome.

The Veteran testified at a March 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

In a June 2015 decision, the Board remanded the knee evaluation issues to the RO for additional development.  As a result of that development, the issues have been recharacterized to better reflect all manifestations of the Veteran's service-connected knee disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Further, the Board granted service connection for depression, fully satisfying the appeal with regard to that issue.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes, as it did in June 2015, that the Veteran has perfected an additional, entirely separate appeal with regard to claims of service connection for hearing loss, tinnitus, and a low back disability.  A hearing was held on those issues in June 2015, before a different Veterans Law Judge.  The Board is required by law to address cases in the order of their docket numbers.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900.  As the other claim has a newer docket number than the appeals decided here, it is not yet ripe for appellate review, and will be addressed in a separate decision at a later date.

The Veteran has filed a formal claim for entitlement to a finding of total disability based on individual unemployability, but this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In light of the formal filing, and the Veteran's allegations that other service-connected disabilities, alone or in combination with the knees, impact her employment, a claim for TDIU is not inferred here as part and parcel of the current claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is more appropriately treated as a bifurcated issue.  Tyrues v. Shinseki,732 F.3d 1351 (2013).  Therefore, the Board declines jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  Left knee patellofemoral pain syndrome has been manifested by no worse than limitation of flexion to 110 degrees, with pain on use and crepitus; there is no left knee limitation of extension or instability.

2.  Right knee patellofemoral pain syndrome has been manifested by no worse than limitation of flexion to 95 degrees, with pain on use and crepitus; there is no right knee limitation of extension or instability.

3.  A diagnosed left knee medial meniscus tear is manifested by pain and slight effusion in the joint.

4.  Degeneration of the right knee menisci is manifested by pain and slight effusion in the joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left knee PFPS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2015).

2.  The criteria for an evaluation in excess of 10 percent for right knee PFPS are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2015).

3.  The criteria for a separate 20 percent evaluation for a left knee meniscal disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).

4.  The criteria for a separate 20 percent evaluation for a right knee meniscal disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2010, April 2011, and June 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a XXX supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained in compliance with the June 2015 Board remand.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in December 2010 and October 2015.  The examiners made all required clinical findings necessary to application of the rating criteria.  The Board noes that no radiographic studies could be accomplished in December 2010 due to the Veteran's pregnancy, but all other necessary testing has been accomplished.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication purposes, and the provision of the recent examination complies with the Board's June 2015 remand directive.

At the Veteran's March 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Similarly, the Board notes that although the June 2015 remand directed that a supplemental statement of the case (SSOC) be issued following compliance with the substantive provisions of the remand, no such readjudication by the AOJ took place.  However, the Board finds substantial compliance, as the evidentiary development requested was undertaken, and no substantive due process rights were violated by the lack of an SSOC.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008). In fact, as the Veteran perfected her appeal after February 2013, she is deemed to have waived initial AOJ consideration of the evidence.  38 U.S.C.A. § 7105.  Furthermore, in light of the favorable decision below, the Veteran is not prejudiced by adjudication by the Board at this time.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as motion of both knees is fairly intact, this Code is not applicable here.  While evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  38 C.F.R. § 4.71a. 

Code 5257 evaluates disabilities of the knee based on the degree of recurrent subluxation and lateral instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257.  However, although the Veteran has reported several times, particularly recently, that her knees will at times give out, and have contributed to falls, objective testing repeatedly shows no lateral instability in the joint.  There is no laxity of the ligaments, and no history of dislocation or recurrent subluxation.  The objective medical evidence is found to outweigh the Veteran's lay reports.  While she is competent to report things she feels or experiences through her five senses, Layno v. Brown, 6 Vet. App. 465 (1994), she is not competent to attribute those experiences to a particular cause, at least in a situation where a direct cause and effect relationship is not observable, as here.  It lies outside any lay expertise or common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  For example, the Veteran has a current low back disability, and has reported pain, weakness, and neurological problems of the lower extremities.  As these conditions could also impact the Veteran's overall stability, her assignment of blame to the knees in her unsteadiness cannot be given as much probative value as the objective evidence.  Rating under Code 5257 is not appropriate.

The Board notes that this is the Code currently listed as being applied to the knees for PFPS.  However, for two reasons it is clear that the Veteran was never actually rated under the criteria of Code 5257.  First, a hyphenated Code is used, of 5299-5257, indicating that the PFPS is not listed in the rating schedule, and evaluation is accomplished by analogy.  38 C.F.R. § 4.20.  For many years, Code 5257, labeled as including "other impairment" of the knees, was used as the catch-all Code for knee evaluations.  Second, the discussion of the evidence and the reasons and bases for assignment of the initial rating from March 1, 1995, makes clear that the compensable evaluations assigned were for "limited motion of the right and left knee," which is a criterion under one of the movement Codes discussed below, and not under Code 5257.  The RO in fact specified that, "There was no subluxation and no lateral instability."  

As Code 5257 was not actually applied to the Veteran's disabilities, the change in Code required by the Board below does not constitute a reduction or severance.  Murray v. Shinseki, 24 Vet. App. 420 (2011).  It is merely a change in the label, and not in the compensated manifestations or symptoms.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 pct and 10 pct ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

The Veteran is currently rated as 10 percent disabled for each knee based on the presence of painful and limited motion in the joints; limitations of movement in flexion were noted on repeated examinations.  Arthritis was not formally diagnosed, as it appears that x-rays were contraindicated at various examinations due to the Veteran's pregnancies, but the discussions indicate that Code 5003 has been applied by analogy in the past.  

To merit an increased evaluation for limitation of motion of either knee, the evidence must show flexion limited to 30 degrees, or extension limited to 15 degrees; no higher 20 percent rating is available under Code 5003 for individual joints.  However, no VA examiner or treating doctor has measured such limitations.  Range of motion was full in both planes, from 0 to 140, at the December 2010 VA examination, and in October 2015, the VA examiner noted full extension of both knees with limitation of flexion to 110 degrees on the left and to 95 degrees on the right.  Both examiners addressed the impact of the DeLuca factors and actual functional impairment with repeated motion, but stated that there was no additional disability due to pain, weakness, fatigability, or incoordination; no additional limitation of motion was noted.  While the Veteran has described exacerbation of symptoms with use of the knees, such as when driving or walking or standing for extended times, this reported pain is not shown or reported to manifest as impaired motion.  Therefore, no increased rating for either the left or right knee is warranted under the joint-specific motion Codes.

The Board notes as well that the measured limitations in either knee do not meet the criteria for a compensable evaluation based on limitation of motion, and hence simultaneous, separate ratings under Codes 5260 and 5261 are not possible.

No increased rating or either the left or right knee is warranted under the currently applied Diagnostic Codes and criteria.

However, review of the evidence of record does reveal the presence of meniscal, or semilunar cartilage, damage which is not accounted for under the limitation of motion Codes.  In January 2012, an MRI noted a tear of the posterior horn of the left medial meniscus, and degeneration or thinning of the right menisci was also seen.  Pain, clicking, and minimal effusion of the joints have been attributed to such by treating doctors, as well as SSA reviewers of the medical evidence.  The Veteran has never had any surgical intervention for the meniscal damage of either, and hence Code 5259, for symptomatic semilunar cartilage conditions following removal.  

Code 5258 provides a 20 percent rating for dislocated menisci, with frequent episodes of locking, pain, and effusion into the joint.  This is not an entirely accurate description of her meniscal conditions of each knee, but application of Code 5258 is appropriate based on analogy, due to the functions affected, the anatomical localization, and the reported and clinically identified symptomatology.  38 C.F.R. § 4.20.

Treating doctors have consistently relayed the Veteran's reports of pain in both knees, particularly with use.  She has complained of worsening of such, and relates such to the loss of the soft tissue cushioning in the joints.  Doctors appear to corroborate her allegations, as they do not attribute the complaints of increased knee pain to PFPS and motion.  Further, the complaints of increased pain are temporally related to the evidence of degeneration of the soft tissues.  Finally, effusion is noted objectively in the left and right knees.

While there is no evidence or complaints of locking in either knee, the disability picture presented still closely approximates that called for in the rating criteria.  Not all specified findings are required, however.  Furthermore, the degree of functional impairment described by the Veteran and her doctors, not involving limitation of motion, is consistent with the 20 percent rating under Code 5258.  38 C.F.R. § 4.21.  

Accordingly, separate, 20 percent evaluations for disability related to the meniscal damage in the left and right knees is warranted.  No higher evaluation is provided by this Code.

Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular criteria here fully account for the Veteran's complaints of pain, as well as the functional impact associated with such.  The primary manifestation of her knee disabilities that was rated previously, limitation of motion, is specifically listed in the criteria.  Similarly, the clinically identified meniscal damages and the related impairments are accounted for.  Further, through application of the DeLuca factors under case law and regulation, the full functional impact of which she complains is contemplated and compensated. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's current complaints are here all related to the service-connected knee disabilities, both via her allegations, and the objective findings.


ORDER

An evaluation in excess of 10 percent for left knee PFPS is denied.

An evaluation in excess of 10 percent for right knee PFPS is denied.

A separate 20 percent evaluation for a left knee meniscal disability is granted.

A separate 20 percent evaluation for a right knee meniscal disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


